     Case 3:18-cv-02756-GPC-WVG Document 30 Filed 09/27/19 PageID.224 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
 8
                         UNITED STATES DISTRICT COURT
 9
10                     SOUTHERN DISTRICT OF CALIFORNIA

11
      JESSE BANAGA, individually           Case No. 3:18-cv-02756-GPC-WVG
12    and on behalf of all others
      similarly situated,
13                                         ORDER GRANTING JOINT
                     Plaintiff,            MOTION FOR DISMISSAL OF
14                                         ACTION WITH PREJUDICE AS
         v.
15                                         TO PLAINTIFF AND WITHOUT
      GOVERNMENT EMPLOYEES                 PREJUDICE AS TO THE
16    INSURANCE COMPANY,
                                           PUTATIVE CLASS
17                   Defendant.
                                           Judge: Hon. Gonzalo P. Curiel
18
19
20
21
22
23
24
25
26
27
28

      ORDER GRANTING JOINT MOTION FOR DISMISSAL OF ACTION
     Case 3:18-cv-02756-GPC-WVG Document 30 Filed 09/27/19 PageID.225 Page 2 of 2




 1          Having considered the Parties’ Joint Motion For Dismissal of the above-
 2    captioned action with prejudice as to the named Plaintiff’s individual claims and
 3    without prejudice as to the claims of the putative class, and good cause appearing
 4    therefore, IT IS HEREBY ORDERED that this action is dismissed with prejudice
 5    as to Plaintiff’s individual claims and without prejudice as to the claims of the
 6    putative class. Each party will bear its own attorneys’ fees and costs.
 7
 8          IT IS SO ORDERED.
 9
      Dated: September 27, 2019
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      ORDER GRANTING JOINT MOTION FOR DISMISSAL OF ACTION
                                          -1-
